DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/1/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claims 1, 5-6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. US PGPub. 2018/0373915 in view of Jeong et al. US PGPub. 2018/0308903. 	Regarding claim 1, Ling teaches a display device (fig. 1) comprising:  	a substrate (100, fig. 1) [0033];  	a first display pixel (DP, see examiner’s fig. 1) disposed on the substrate (100) and including a light emitting element (OLED, see examiner’s fig. 1; 121+122+123, fig. 1) [0033];  	a first sensor pixel (SP, see examiner’s fig. 1) disposed on the substrate (100) and including an optical sensor (114-117, fig. 1) [0037];  	a first bank (104L, see examiner’s fig. 1) [0060] disposed on the substrate (100), wherein the first display pixel (DP) is disposed in the first bank (104L);  	a first light blocking layer (130, fig. 1) [0064] overlapping the first bank (104L); and  	an optical pattern layer (140, fig. 1) [0063] disposed on the optical sensor (114-117), wherein the optical pattern layer (140) includes a light blocking portion (hereinafter called 140-LBP) [0063] and a plurality of light transmitting portions (hereinafter called 140-LTP) [0063] passing through the light blocking portion (Ling et al., fig. 1).
    PNG
    media_image1.png
    745
    1699
    media_image1.png
    Greyscale
                                                     Examiner’s Fig. 1 	But Ling does not teach a first color filter disposed on the first light blocking layer (130) and overlapping the light emitting element (OLED). 	However, Jeong teaches a display device (fig. 2 and 23A) comprising a first light blocking layer (BM, fig. 23A) [0364] overlapping the first bank (PDL, fig. 23A) [0200]; and a first color filter (CF, fig. 23A) [0364] disposed on the first light blocking layer (BM) and overlapping the light emitting element (OLED, fig. 23A) [0367] (Jeong et al., fig. 23A). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Ling by adding the color filter in the manner as taught by Jeong because color filters are well-known in the art and such material/structure are art recognized and suitable for the intended purpose of reducing the amount of light incident from an external source (Jeong et al., [0367]) (see MPEP 2144.07).
 	Regarding claim 5, Ling in view of Jeong does not disclose the display device according to claim 1, wherein the light blocking portion (140-LBP) and the first light blocking layer (130) are formed of the same material. 	However, since the light blocking portion (140-LBP) and the first light blocking layer (130) are both formed on the same layer (104) and are both formed for the same light blocking purpose, at the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to use the same light blocking material for both the light blocking portion (140-LBP) and the first light blocking layer (130) in order to same cost and improve manufacturing efficiency by using the same material especially since both the light blocking portion (140-LBP) and the first light blocking layer (130) are also located on the same layer. 	Regarding claim 6, Ling in view of Jeong teaches the display device according to claim 1, further comprising: a second bank (104R, examiner’s fig. 1) disposed on the substrate (100), wherein the first sensor pixel (SP) is disposed in the second bank (104R), wherein the first bank (104L) and the second bank (104R) are formed of the same material (they are the same layer, fig. 1) (Ling et al., fig. 1). 	Regarding claim 8, Ling in view of Jeong teaches the display device according to claim 1, further comprising: a thin film encapsulation layer (TFE, fig. 23A) [0169] disposed on the light emitting element (OLED) and the optical sensor; a cover window (WP, fig. 2 having as general picture of fig. 23A) [0149] disposed on the thin film encapsulation layer (TFE); and a touch sensing layer (SP1, fig. 23A) disposed between the thin film encapsulation layer (TFE) and the cover window (WP) (Jeong et al., fig. 23A). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Ling by adding the thin film encapsulation, touch sensing layer and cover window in the manner as taught by Jeong because the cover window and the thin film encapsulation are well-known in the art and such material/structure are art recognized and suitable for the intended purpose of protecting the display device from external moisture and contaminants while the touch sensing electrode will provide touch sensing capabilities well-known in display devices (see MPEP 2144.07). 	Regarding claim 10, Ling in view of Jeong teaches the display device according to claim 1, wherein the optical sensor (114-117) includes a photo transistor or a photo diode (PIN diode, [0037]).
 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. US PGPub. 2018/0373915 in view of Jeong et al. US PGPub. 2018/0308903 as applied to claim 1 above, and further in view of Tang US PGPub. 2021/0366990. 	Regarding claim 18, Ling in view of Jeong does not teach the display device according to claim 1, further comprising: a second color filter disposed between the optical sensor (114-117) and the optical pattern layer (140). 	However, Tang teaches a display device (fig. 2) comprising a color filter (160, fig. 2) [0073] over the optical sensor (201, fig. 2) [0073] or between the optical sensor (201) and the upper substrate (fig. 2) (Tang, fig. 2). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Ling by placing a color filter layer disposed between the optical sensor (114-117) and the optical pattern layer (140) in order to filter the light received by the optical sensor to be monochromatic thereby preventing differences in light intensity resulted from the received light being emitted by different sub-pixels in order to improve the recognition accuracy of the photosensor (Tang, [0073]).
Allowable Subject Matter
Claims 2, 7, 9, 11, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display device wherein “the light emitting element includes a first pixel electrode and a light emitting layer disposed on the first pixel electrode, the optical sensor includes a second pixel electrode and a light receiving layer disposed on the second pixel electrode, and the first pixel electrode and the second pixel electrode are formed from the same conductive layer” as recited in claim 2 in combination with the rest of the limitations of claim 1; 	a display device further comprising “a second light blocking layer overlapping the second bank, wherein the first light blocking layer and the second light blocking layer are formed of the same material” as recited in claim 7 in combination with the rest of the limitations of claims 6 and 1; 	a display device wherein “the substrate comprises: a folding area; a first non-folding area positioned at one side of the folding area; and a second non-folding area positioned at another side of the folding area” as recited in claim 9 in combination with the rest of the limitations of claim 1; 	a display device further comprising “a second color filter disposed on the optical pattern layer and overlapping the optical sensor” as recited in claim 11 in combination with the rest of the limitations of claim 1; and 	a display device further comprising “a planarization layer disposed on the optical pattern layer, wherein the planarization layer is disposed on an inner wall of the light blocking portion through the plurality of light transmitting portions” as recited in claim 19 in combination with the rest of the limitations of claims 1 and 18. 	Claims 3-4, 12-17 and 20 are also objected to as allowable for further limiting and depending upon objected claims 2, 11, and 19.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892